UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAYVION D. BLOUNT,

                             Plaintiff,                             21-CV-2700 (LTS)

                    -against-                          ORDER DIRECTING PAYMENT OF FEE
                                                       OR IFP APPLICATION AND PRISONER
M. BADAMI, et al.,                                              AUTHORIZATION

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, currently incarcerated in Fishkill Correctional Facility, brings this action pro se.

Plaintiff filed an action in the United States District Court for the Northern District of New York,

Blount v. Rastani, No. 21-CV-1047 (N.D.N.Y.). By order dated March 29, 2021, that court

severed the claims arising at Downstate Correctional Facility and transferred them to this district,

where the action has been opened under this docket number, 21-CV-2700 (LTS).

       To proceed with a civil action in this Court, a prisoner must either pay $402.00 in fees – a

$350.00 filing fee plus a $52.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepaying fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915.

       If the Court grants a prisoner’s IFP application, the Court must collect the $350.00 1 filing

fee in installments deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner

seeking to proceed in this Court without prepaying fees must therefore authorize the Court to

withdraw these payments from his account by filing a “prisoner authorization,” which directs the

facility where the prisoner is incarcerated to deduct the $350.00 filing fee from the prisoner’s


       1
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
account in installments and to send to the Court certified copies of the prisoner’s account

statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).

       Because Plaintiff’s claims were transferred here, he has not paid the filing fees or

submitted an IFP application and prisoner authorization for this new civil action. Within thirty

days of the date of this order, Plaintiff must either pay the $402.00 in fees or submit the attached

IFP application and prisoner authorization. If Plaintiff submits the IFP application and prisoner

authorization, they should be labeled with docket number 21-CV-2700 (LTS). 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

       SO ORDERED.

 Dated:    May 6, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




       2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” generally must pay the filing fee at the time of filing any new action.

                                                  2
